Citation Nr: 1722434	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-22 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for right knee disability. 

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for sinus disability.

6.  Entitlement to service connection for stomach disability, claimed as gastroesophageal reflux disease (GERD), to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for sleep apnea, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 6, 1989 to July 27, 1998.  Because he served in Southwest Asia (SWA) from September 5, 1990 to April 7, 1991, the Veteran is deemed a Persian Gulf veteran.  38 C.F.R. §§ 3.317(e), 3.2(i).  The Veteran had subsequent periods of active duty as a member of the Air Force National Guard of the United States from October 1, 1999 to December 31, 1999, and from January 1, 2000 to October 21, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that VA received additional evidence following issuance of the most recent Supplemental Statement of the Case.  However, referral to the Agency of Original Jurisdiction (AOJ) for consideration is not required because the evidence is not pertinent to the issues before the Board, or it is cumulative of evidence previously obtained and considered, or it was submitted by the Veteran in support of claims perfected after February 2, 2013.   See 38 C.F.R. § 20.1304(c).  See also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38  U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of AOJ review where the substantive appeal is filed on or after February 2, 2013).

The issues of entitlement to service connection for stomach disability to include GERD, CFS, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right ankle disability is not attributable to active duty.

2.  A right knee disability is not attributable to active duty and arthritis is not shown within the initial post separation year.

3.  A left knee disability is not attributable to active duty and arthritis is not shown within the initial post separation year.

4.  A right shoulder disability is not attributable to active duty; and a right shoulder disability did not result from disease or injury incurred or aggravated while performing active duty for training, or an injury incurred or aggravated while performing inactive duty for training.

5.  A chronic sinus disability is not attributable to service; the Veteran does not have a qualifying chronic disability; and allergic rhinitis, septal deviation, and septal spur did not result from disease or injury incurred or aggravated while performing active duty for training, or an injury incurred or aggravated while performing inactive duty for training.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

4.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for sinus disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In February 2011 and March 2015, the Veteran completed his applications for benefits under the Fully Developed Claim Program, which included all necessary notice with the applications for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  A VA examination of the right knee and right shoulder were not conducted.  The Board finds that VA examinations are not required in these matters as there is no credible indication that the Veteran has any current disorder associated with active duty or active duty for training or inactive duty for training, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

II.  Claims for Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317.  

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be considered service connected.  38 C.F.R. § 3.317(a)(6).  Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent Southwest Asia duty and the onset of the disability.  38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board acknowledges that National Guard service may include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c).  INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  In such circumstances, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

B.  Right Ankle Disability

The Veteran seeks service connection for right ankle disability.  He essentially argues that he has had chronic right ankle sprain since he sustained a right ankle sprain during active duty.  He reported that he self-treated recurrences of right ankle sprain and has to be careful because his ankle now "rolls over."  See Notice of Disagreement (October 2011).  See also VA Form 9 (August 2013).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right ankle disability.  A chronic right ankle disability is not attributable to active duty, to include the right ankle injury diagnosed as sprain incurred during active duty in 1993.  Also, neither the lay nor the medical evidence shows that right ankle disability resulted from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.

STRs reflect that the Veteran presented in April 1993 with a right ankle sprain (grade II versus III).  The Veteran reported that he had twisted his ankle playing softball.  He was treated with an ACE ankle wrap, ice, elevation, and crutches.  The Veteran received a 21 day physical profile.  X-ray of right ankle showed effusion but no fracture.  On follow-up in April 1993, the Veteran reported that he was better.  An April 1998 service medical assessment for separation purposes reflects that the Veteran had questions/concerns about his wrist, knees, and ankle.  The Veteran was not referred for further evaluation of the ankle.  The Veteran was found qualified for separation.  Report of separation examination dated in April 1998 reflects normal clinical evaluation of the lower extremities, and the Veteran denied swollen or painful joints on the history part of that examination.  It was noted that the Veteran was qualified for worldwide service.

National Guard records include a pre-deployment health assessment dated in April 2000, which reflects that the Veteran reported his health was "very good."  At this time, he denied having a medical problem or a current profile.  He was deemed deployable.  On pre-deployment health assessment dated in May 2006, the Veteran reported his health as "excellent," and he denied having a medical problem or a current profile.  He was deemed deployable.  A June 2008 note reflects that the Veteran denied having any medical problems that bothered him.  A medical record dated in August 2009 reflects that the Veteran was qualified for worldwide deployment.

A private treatment record dated in June 2003 reflects that the Veteran presented with complaints of right ankle twisting injury that occurred 7 weeks earlier, "the day before going on a temporary duty with the Air Force."  He reported treatment at the dispensary with improvement until 3 weeks ago when he tripped and twisted his ankle again.  He reported a painful ankle.  Objectively, there was no instability or laxity of the ankle joint.  X-ray showed no abnormality.  By history, he had a bad ankle sprain "many years ago."  The assessment was chronic ankle sprain.

A June 2006 private treatment record reveals that examination showed normal ankles.  Private treatment records dated 2009 and 2010 reflect complaints related to the knees, but there was no mention of chronic ankle problems although there was a past medical history for right ankle sprains.

Report of VA examination dated August 2011 reflects review of the Veteran's STRs and post service treatment records.  The examiner indicated that the Veteran had a grade 2 right ankle sprain in 1993.  Clinical findings reflect normal strength testing and range of motion.  The Veteran reported pain on movement.  There was no joint instability or laxity to include on inversion/eversion testing.  X-ray showed no arthritis or degenerative changes of the right ankle.  The examiner opined that, to the extent there is recurrent ankle sprain, this was less likely than not attributable to in-service injury because the record shows that the Veteran had an "acute injury to the right ankle" in 1993 and "the post military documents show no evidence of any chronic right ankle condition."

The Board accepts that the Veteran is competent to report injury to the right ankle in service and problem such as recurrent eversion/inversion of the joint.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that he has a chronic disability of the joint or that any chronic disability is attributable to the 1993 right ankle sprain in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board observes that the Veteran has not presented medical evidence showing a chronic right ankle disability attributable to service, to include right ankle sprain in 1993.

To the extent that the Veteran suggests ongoing right ankle problems since his 1993 right ankle injury, the Board finds that this is incongruous with the subsequently dated clinical findings on service separation examination dated in 1998 as well as the medical history provided by the Veteran at service separation and during his National Guard service.  Therefore, the suggestion of ongoing ankle problems dating to 1993 is not credible.  Also, the Board notes that recurrent ankle sprain is not a chronic disability under 38 C.F.R. § 3.309(a) and, as such, continuity of symptomatology may not be used to establish the claim.  See Walker, supra.
The Board assigns greater probative value to the service separation examination dated in 1998 and the August 2011 VA examination findings.  These are more probative than the Veteran's unsubstantiated opinion as they were prepared by skilled, neutral medical professionals after examination of the Veteran-and, in the case of the VA examination, after review of the Veteran's claims file.  It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.  To the extent that the Veteran has unexplained right ankle pain due to fibromyalgia, the Board observes that he is service connected for fibromyalgia.

C.  Bilateral Knee Disability

The Veteran contends that his current bilateral knee problems were first manifested in service and/or that his requirement to stay "military fit" during his career put constant stress and strain on his knees that led to his need for bilateral knee surgeries in 2010.  See Notice of Disagreement (October 2011).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for knee disability, right and left.  A chronic disability of the knees is not attributable to active duty.  Also, neither the lay nor the medical evidence shows that disability of the knee, right or left, resulted from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.

STRs reflect that the Veteran reported left knee pain in April 1992, treated with Naprosyn, rest, ice, elevation, and compression.  He was given a 1 week profile.  The assessment was anterior knee pain, left (patellofemoral syndrome).  An April 1998 assessment for separation purposes reflects that the Veteran had questions/concerns about his knees, but no referral for further evaluation was made.  The Veteran was found qualified for separation.  Report of service separation examination dated in April 1998 reflects normal clinical evaluation of the lower extremities and that the Veteran denied swollen or painful joints and trick or locked knee on the medical history.  It was noted that the Veteran was qualified for worldwide service.

National Guard records include a pre-deployment health assessment dated in April 2000, which reflects that the Veteran reported his health as "very good," and he denied having a medical problem or a current profile.  He was deemed deployable.  An April 2002 physical profile shows no running or jumping due to anterior knee pain of the left knee.  On pre-deployment health assessment dated in May 2006, the Veteran reported his health as "excellent," and he denied having a medical problem or a current profile.  He was deemed deployable.  A June 2008 note reflects that the Veteran denied having any medical problems that bothered him.  A medical record dated in August 2009 reflects that the Veteran was qualified for worldwide deployment.  A March 2010 note reflects that "some orthopedic records reviewed" and the Veteran had issues of concern that included right knee injury ("Medial Meniscal Tear?").  A May 2010 note indicated that the Veteran was referred to orthopedics for bilateral knee injuries follow-up.

Private medical records reflect that, in June 2006, the Veteran reported running 3 to 4 times a week on a treadmill about 3/4 miles at a time.  Clinical evaluation showed normal knees.  The Veteran presented with complaints of left knee problems in 2009 and then right knee problems in 2010.  A December 2009 MRI showed left knee mild arthritic changes of the patellofemoral joint with no internal derangement.  Private medical records show that the Veteran underwent a synovectomy and chondroplasty of patella left knee in January 2010.  Subsequently, the Veteran reported right knee pain in April 2010 and x-rays taken elsewhere showed mild degenerative changes.  An April 2010 left knee MRI showed effusion and mild left chondromalacia patella.  The Veteran underwent chondroplasty of the left knee in May 2010.

Report of VA examination dated August 2011 reflects a diagnosis for chondromalacia of the left knee.  The examiner opined that this disability is less likely as not attributable to service because the Veteran's 1992 knee injury noted in the STRs was a "acute knee injury with no evidence of recurrent symptoms or limitations" during the remainder of the Veteran's active duty and the absence of documented findings for left knee disability until 2010-nearly 2 decades later.  Also, the examiner remarked that the clinical history and findings was consistent with the normal aging process.

The Board accepts that the Veteran is competent to report injury, symptoms, and treatment.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that he has a chronic disability attributable to active military service to include the 1992 documented findings in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board observes that the Veteran has not presented medical evidence showing a chronic knee disability, right or left, attributable to service, to include the 1992 complaints and findings.

To the extent that the Veteran suggests ongoing left knee problems since the 1992 documented complaints and findings, the Board finds that this is incongruous with the subsequently dated clinical findings on service separation examination dated in 1998 as well as the medical history provided by the Veteran at service separation and during his National Guard service.  Therefore, the suggestion of ongoing knee problems dating to 1992 is not credible.

To the extent that the Veteran opines that his current right and left knee disorders are related to the requirement that he remain "military fit," the Board observes that he has presented no medical evidence in support of this theory of causation and that the August 2011 VA medical opinion found otherwise-therein, the examiner clearly indicated that the Veteran's left knee complaints and the medical findings were consistent with his aging.

In this case, the Board assigns greater probative value to the service separation examination dated in 1998 and the August 2011 VA medical opinion.  These are more probative than the Veteran's unsubstantiated opinion as they were prepared by skilled, neutral medical professionals after examination of the Veteran-and, in the case of the VA examination, after review of the Veteran's claims file.

On balance, the weight of the evidence is against the right and left knee claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claims are denied.  To the extent that the Veteran has unexplained knee pain due to fibromyalgia, the Board observes that he is service connected for fibromyalgia.

D.  Right Shoulder Disability

The Veteran contends that he injured his right shoulder as military technician in the National Guard.  He also reported that his shoulder pain is related to fibromyalgia.  See VA Form 9 (August 2013).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right shoulder disability.  A right shoulder disability is not attributable to active duty.  Also, neither the lay nor the medical evidence shows that disability of the right shoulder resulted from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.

Report of service separation examination dated in April 1998 reflects normal clinical evaluation of the upper extremities and that the Veteran denied swollen or painful joints, and painful or trick shoulder.  It was noted that the Veteran was qualified for worldwide service.  National Guard medical records include a pre-deployment health assessment dated in April 2000, which reflects that the Veteran reported his health as "very good," and he denied having a medical problem or a current profile.  He was deemed deployable.  On pre-deployment health assessment dated in May 2006, the Veteran reported his health as "excellent," and he denied having a medical problem or a current profile.  He was deemed deployable.

A June 2006 private treatment record shows that examination showed normal shoulders.  Private medical records show that the Veteran presented on January 24, 2008 for an overdue follow-up of reflux problems.  He noted that he had injured his right shoulder when he fell 2 days prior -slipped and fell backwards, catching himself with an outstretched right arm.  The physician noted that paperwork for Workman's Compensation was completed at this time.  Subsequently dated medical records show ongoing right shoulder problems and that the Veteran's employer was the Department of Labor at the time of the shoulder accident.  The Veteran later underwent surgical repair of the right shoulder for labral tear.

In this case, the record shows no indication that the Veteran was on active duty or ACDUTRA/INACDUTRA at the time of the right shoulder injury.  Service records do not include any a line of duty determination involving the right shoulder injury.  Although the Veteran's right shoulder injury occurred when he was an employee of the National Guard, the injury did not occur during ACDUTRA/INACDUTRA.  The record shows that he has been employed as a military contractor (computers) since separating from the military.  See CAPRI (May 2016).

Here, the Veteran does not contend nor does the evidence shows that a right shoulder disability is not attributable to active duty.  Although the Veteran avers that his right shoulder disability is related to injury incurred while he was with the National Guard, the Board assigns greater probative value to the medical records and service records, which show that the Veteran was injured at his place of employment and that right shoulder disability did not result from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.

As the weight of the evidence is against the claim, service connection for right shoulder disability is denied.  The evidence of record is not roughly in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  To the extent that the Veteran has unexplained shoulder pain due to fibromyalgia, the Board observes that he is service connected for fibromyalgia.

E.  Sinus Disability

The Veteran argues that he has sinus problems related to service.  He reported that his sinus problems began after his SWA service.  See VA Form 9 (August 2013).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a chronic sinus disability, to include allergic rhinitis, septal deviation, and septal spur.  A chronic sinus disability is not attributable to service; the Veteran does not have a qualifying chronic disability under 38 C.F.R. § 3.317; and allergic rhinitis, septal deviation, and septal spur did not result from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.

STRs for the Veteran's active duty between 1989 and 1998 reflect no complaints or findings for a chronic sinus disorder.  These records indicate that the Veteran was seen for upper respiratory symptoms that were acute and treated symptomatically.  Report of separation examination dated in April 1998 reflects normal clinical evaluation of the nose, sinuses, and upper throat.  At this time, the Veteran denied sinusitis and hay fever along with chronic cough.

A National Guard medical record dated December 1999 reflects an assessment for sinusitis treated with decongestants other National Guard medical records document upper respiratory infections to include sinusitis in February 2000 and mild rhinitis in August 2000.  However, these records show no chronic disability, but rather acute symptoms that resolved.  On pre-deployment health assessment dated in April 2000, the Veteran reported his health as "very good," and he denied having a medical problem or a current profile.  He was deemed deployable.  On pre-deployment health assessment dated in May 2006, the Veteran reported his health as "excellent," and he denied having a medical problem or a current profile.  He was deemed deployable.

Private medical records reflect that the Veteran was seen for viral upper respiratory infection and allergies.  An April 2004 note reflects that the Veteran had symptoms consistent with allergic rhinitis.  A May 2005 note reflects that the Veteran underwent an annual examination.  Clinical findings reflect no sinus tenderness.  The nasal mucosa was a little boggy but otherwise normal.  There was a past medical history for "some mild allergies."  A February 2007 note shows that the Veteran had an upper respiratory infection with viral syndrome.  There was no sinus tenderness.  A December 2008 record shows that the Veteran was seen for an upper respiratory infection and that "less likely is a bacterial sinus infection."  A February 2009 note reflects viral upper respiratory infection.  A September 2010 private treatment note indicated that the Veteran's allergies were not well-controlled.

Chronic sinus problems are first documented many years after the Veteran's service separation in 1998, and are not attributable to disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.

Report of VA examination dated in August 2011 reflects, by history, onset of sinus symptoms 3 to 4 years earlier, described as nasal congestion, post nasal drainage, and sinus pressure with headache.  The Veteran stated that a persistent cough began 21/2 years earlier.  He reported that his condition was not allergic in nature.  Examination was conducted.  X-ray showed septal deviation and septal spur.  The diagnosis was nonspecific rhinitis, not due to military service.  The examiner explained that the condition had its onset long after active military service by history and that review of the STRs shows no clinical evidence of any chronic nasal or sinus condition that could be considered "as some antecedent to the current condition."  The examiner acknowledged that the Veteran had symptoms treated in service, but noted that these were "consistent with acute upper respiratory infections typical of normal life."  In contrast, the examiner explained that the "present more chronic symptoms with onset in the past few years are non-specific in nature and any attempt to attribute causation to any specific exposure or event would be purely speculative in nature."

The Board accepts that the Veteran is competent to report his sinus symptoms and treatment.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that he has a chronic sinus disability attributable to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  This diagnosis is not susceptible to lay observation.

To the extent that the record shows allergic rhinitis, nonspecific rhinitis, septal deviation, and septal spur, these findings have not been attributed to the Veteran's service, to include his service in SWA, by competent evidence.  In this regard, the Board observes that the Veteran has not presented a favorable medical opinion showing that a chronic sinus disorder is attributable to service or related to documented complaints and findings in service.

In this case, the Board assigns greater probative value to the STRs, service separation examination dated in 1998, National Guard medical records, and the August 2011 VA medical opinion.  These are more probative than the Veteran's unsubstantiated opinion as they were prepared by skilled, neutral medical professionals after examination of the Veteran-and, in the case of the VA examination, after review of the Veteran's claims file.

The Board has considered the provision of 38 C.F.R. § 3.317.  However, the record does not show that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by sinus symptoms.  Therefore, compensation under 38 C.F.R. § 3.317 is not warranted.  Both April 2015 and November 2015 VA Gulf War medical examination reports show that the Veteran reported no medical history for sinus or nose problems.  Clinical findings showed normal mucosa.  It is noted that rhinitis, septal deviation, and septal spur are not an undiagnosed illnesses or qualifying chronic disabilities.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.



ORDER

Service connection for right ankle disability is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for right shoulder disability is denied.

Service connection for sinus disability is denied.


REMAND

Having carefully reviewed the record, the Board finds that remand of the following matters is necessary to ensure that VA has satisfied its duty to assist.  VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  Also, VA's duty to assist includes obtaining an examination or opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9 (a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); Green v. Derwinski, 1 Vet.App. 121, 124 (1991) (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2.

Stomach Disability to Include GERD

The Veteran seeks service connection for a stomach disorder to include GERD.  He reported that he had acid reflux and heart burn since returning from SWA, and that he was eventually diagnosed with GERD, which he argues is a functional gastrointestinal disorder that warrants compensation under 38 C.F.R. § 3.317,  See VA Form 9 (August 2013).

The Board finds that additional medical information is necessary to resolve the claim.  Therefore, a VA examination and opinion should be obtained to fully address the Veteran's theory of entitlement.

CFS

A VA examination for CFS was conducted in April 2015.  However, this examination report does not reflect an evaluation of the Veteran's signs and symptoms to determine whether he meets the criteria for a diagnosis of CFS.  The examination report shows that there is a diagnosis for CFS in December 2011, but then indicates that the diagnosis is not definitive and the examiner commented that treatment records suggest that obstructive sleep apnea is the "etiology of his fatigue."  In an addendum, the examiner stated that she did not believe that the Veteran's symptoms represent "any of [the] accepted definitions of gulf war syndrome."  No rationale for that opinion was provided.  Rather, the examiner stated that "his Fatigue symptoms are just as likely as not a result of his sleep apnea."  However, the Board observes that this opinion seems incongruous with a July 2015 Sleep Apnea Disability Benefits Questionnaire from the Veteran's physician, which indicated that diagnostic testing showed "no overt sleepiness from sleep apnea."

The Board finds that the April 2015 VA examination report is inadequate for the following reasons:  (1)  It does not resolve whether the Veteran meets the criteria for a diagnosis of CFS by conducting an appropriate evaluation of the Veteran; (2)  It does not include an opinion on the etiology of the Veteran's fatigue symptoms; and (3)  It does not provide a rationale for the conclusion that fatigue symptoms are as likely as not a result of sleep apnea.

Therefore, remand is necessary for a VA examination and medical opinion supported by a complete rationale.

Sleep Apnea

The record establishes that the Veteran has a confirmed diagnosis of obstructive sleep apnea.  The seminal questions raised by the Veteran are whether this disorder was initially manifested in during active duty; and/or whether it was caused by his tour of duty in SWA between September 1990 and April 1991.

STRs reflect no diagnosis for sleep apnea.  A May 2009 private treatment record reflects "very mild obstructive sleep apnea."  However, the Board observes that these private treatment records do not appear to be complete as they do not include the initial visit record with complaints and/or history that led to the full sleep apnea evaluation.

A July 2015 Sleep Apnea Disability Benefits Questionnaire from the Veteran's physician reflects that the Veteran was initially seen in April 2009 and that studies confirmed the diagnosis of sleep apnea.  Report of VA examination for sleep apnea dated in November 2015 reflects that the Veteran had a diagnosis for sleep apnea in May 2009.  The Veteran reported that he began snoring in 1993 and that he underwent evaluation for sleep apnea in 2008, which confirmed the diagnosis for sleep apnea.  He argued that his symptoms are a result of his service in Desert Storm in 1990.  A November 2015 VA Gulf War medical examination reflects that the Veteran reported a respiratory problem of sleep apnea.  The examiner indicated that this was not an undiagnosed illness for which no etiology is established.  The Veteran reported that sleep apnea was diagnosed in 2008, but that he began snoring loudly in 1993 and began using a CPAP in 2009.  The examiner stated that STRs were silent for sleep difficulties and snoring, and that "This does not fit into any of the accepted definitions of Gulf War Syndrome."

In support of his claim, the Veteran submitted a lay statement from his wife.  His wife indicating that she married the Veteran in May 1993 and he snored loudly in the night since that time and would "stop breathing for short period of time and then start again with a loud snorting noise," which continued throughout their marriage.  See Buddy Statement (February 2012).

After careful review of the record, the Board finds that remand is necessary for a VA examination to address specifically whether the Veteran's sleep apnea was first manifested during active duty.  Both the Veteran and his wife are competent to report that he snored in and since 1993.  See Layno, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and all private medical records from the East Tennessee Medical Group and Dr. D. Riegel.  If the Veteran provides the release for the private medical records, all attempts to obtain the records should be documented in the claims file The Veteran should be afforded an opportunity to provide the private records sought showing his initial presentation for sleep apnea type complaints if the AOJ is unsuccessful in procuring these records directly from the medical facility/physician.

2.  The Veteran should be scheduled for a VA examination by a physician to evaluate his stomach (upper gastrointestinal) symptoms to include GERD.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  The physician should address the following questions:

(a)  Is GERD a "structural gastrointestinal disease?"  See 38 C.F.R. § 3.317(a)(3).  Please, explain.

(b)  Is GERD a "functional gastrointestinal disorder" as claimed by the Veteran?  See 38 C.F.R. § 3.317(a)(3).  Please, explain.

(c)  Does the Veteran have stomach signs or symptoms of an undiagnosed illness or medically unexplained multisymptom illness (excluding those associated with irritable bowel syndrome)?  And if yes, 
(i) Did it manifest between September 1990 and April 1991 (the Veteran's period of SWA service), or
(ii) Did it manifest to a degree of 10 percent or more no later than December 31, 2016?

(d)  Are the Veteran's stomach symptoms (upper gastrointestinal) attributable to any know clinical diagnosis?

(e)  Is it as likely as not (50 percent or greater probability) that GERD was first manifested during active duty (i.e. July 1989 to July 1998; October 1999 to December 1999; and January 2000 to October 2000).

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination by a physician to evaluate his fatigue symptoms.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  All appropriate tests and studies should be performed and their findings incorporated into the report.  The physician should address the following questions:

(a)  Does the Veteran meet the criteria for a medical diagnosis of chronic fatigue syndrome?

(b)  If no, then is fatigue a sign or symptoms of an undiagnosed illness or medically unexplained multisymptom illness, and if yes, 
(i) Did it manifest between September 1990 and April 1991 (the Veteran's period of SWA service), or
(ii) Did it manifest to a degree of 10 percent or more no later than December 31, 2016?

(c)  Is fatigue attributable to any known clinical diagnosis, to include sleep apnea, fibromyalgia, or psychiatric disorder?

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  A VA medical opinion should be obtained from a physician in the field of respiratory disorders on whether the Veteran's sleep apnea is attributable to active duty.  The claims file must be reviewed and the review noted in the report.  The physician should address the following questions:

(a)  Is it as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was first manifested during the Veteran's active duty (i.e. July 1989 to July 1998; October 1999 to December 1999; and January 2000 to October 2000)?  The physician should accept the Veteran and his wife's report of nighttime snoring and gasping for breath since at least 1993 as truthful unless otherwise shown by the record.

(b)  Is it as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to his period of active military service in SWA from September 1990 to April 1991, to include environmental conditions?

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


